Citation Nr: 1607458	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to April 1975.

As previously explained, an August 1977 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, initially considered and denied this claim, and the Veteran did not in response perfect a timely appeal of that decision to the Board of Veterans' Appeals (BVA/Board).  This ordinarily would mean the decision has become final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim before reconsidering it on its underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  But when adjudicating this claim in that initial decision, the RO did not have his service treatment records (STRs), formerly referred to as service medical records (SMRs).

The RO in Indianapolis, Indiana, obtained the STRs in October 2007.  So as the RO correctly indicated when subsequently readjudicating this claim in the May 2008 decision at issue that precipitated this appeal to the Board, there was no requirement to first consider whether there was new and material evidence to reopen this claim because the STRs were not associated with the claims file at the time of the prior August 1977 decision.  38 C.F.R. § 3.156(c) (2015); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

The Veteran testified at a November 2009 hearing before a local hearing officer at the RO in Indianapolis (Decision Review Officer (DRO) hearing) as support for this claim and another that, at the time, was also on appeal.  In February 2011, the Veteran also testified at another hearing at the RO concerning these same two claims, this time however before the undersigned Veterans Law Judge of the Board, which is commonly referred to as a Travel Board hearing.  His wife also provided supporting testimony. 



The Board since has remanded this claim three times to the RO via the Appeals Management Center (AMC) in Washington, DC., for further development, initially in April 2011 and more recently in December 2011 and July 2013.  That initial December 2011 remand was immediately preceded by a decision granting the other claim the Veteran also had appealed (for service connection for asthma); thus, only his claim for a right knee disorder remains.


FINDINGS OF FACT

Prior right knee surgery and residual scars were noted during the Veteran's examination for entrance into the military but, giving him the benefit of the doubt, there is competent and credible evidence indicating it is as likely as not that his 
pre-existing right knee disorder permanently worsened because of his service beyond its natural progression.


CONCLUSION OF LAW

The Veteran's pre-existing right knee disorder was chronically aggravated by his service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The report of an April 2012 VA examination characterizes the Veteran's right knee disorder as arthrosis, and the record documents symptoms such as consequent pain, swelling, and difficulty walking.  He admits to having a pre-existing right knee disorder when entering service, but maintains it was aggravated by his service beyond its natural progression.  A Veteran is considered "to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Conversely, a Veteran is not considered to have been in sound condition - even if no defect, infirmity, or disorder is noted in the enlistment examination - "where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The report of the Veteran's August 1973 military enlistment examination noted that he previously had undergone an operation on his right knee, with residual scarring, when he was 11 years old.  And, as already mentioned, he concedes that he had a pre-existing right knee condition when beginning his service.  As his enlistment examination documents the presence of this pre-existing right knee condition, the presumption of soundness is inapplicable.  The next step of the Board's analysis, therefore, requires determining whether his pre-existing right knee disability was aggravated during or by his service.  In other words, as previously explained, he cannot bring a claim for service connection for this disability, only instead a claim for service-connected aggravation of this disability.  And this being the case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v Principi, 370 F 3d 1089, 1096 (Fed Cir 2004), Jensen v Brown, 19 F 3d 1413, 1417 (Fed Cir 1994).

Generally, "[a] preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The pre-service disability must increase in severity during service to apply this presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

The Board makes its determination based on all of "the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) ("[E]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.").  Independent medical evidence is generally needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  If an increase is shown, the presumption may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Furthermore, the Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Here, there is just as much probative (competent and credible) evidence suggesting aggravation of the pre-existing right knee disorder, because of the Veteran's service, as there is against this notion.  So, as explained, he is given the benefit of the doubt in this circumstance and his claim granted.  His August 1973 military enlistment examination notes a pre-service operation on his right knee with residual scarring.  A contemporaneous August 1973 orthopedic consultation describes it as a surgery for a shortened right lower extremity.  The consultation report also states that the Veteran was asymptomatic and had complete range of motion of his lower extremities; additionally notes that he engages in contact sports; and that an x-ray of his right knee was "negative" except for post-operative surgical irregularity of the cortex.  He began serving on active duty a short time later, in September 1973, and he sought treatment the following year, in May 1974, for complaints of pain in this knee.  The medical provider evaluating him recommended ice, rest, and support of this knee.  This is the only record referring to the Veteran's right knee in the STRs.  His military service ended in April 1975.

In May 1977, following his initial claim for benefits owing to this right knee disorder, VA provided the Veteran a special orthopedic examination.  The report of that VA compensation examination notes he complained of increased pain in his right knee joint after exercising.  It also finds that he had a normal gait and normal range of active and passive motion in his right knee joint, which the examiner additionally described as stable.  The May 1977 VA examiner also notes that some soft crepitation in the joint indicates post-traumatic arthritis of the right knee and finds it likely that extensive exercise for prolonged periods had also contributed to the development of the post-traumatic arthritis in this knee after the Veteran's surgery.  

The report of a more recent April 2012 VA examination attributes the Veteran's current right knee pain and mild degenerative joint disease (i.e., arthritis) to his 
pre-service surgery and finds no indication that his military service aggravated the condition.

An even more recent September 2013 VA examination addendum further clarifies that the May 1974 incident (when the Veteran complained of right knee pain) was more likely than not a mere temporary flare up of symptoms due to a minor injury that then returned to baseline.  The September 2013 addendum supports its finding by referencing the 35-year gap between the Veteran's service and his treatment for knee complaints.

Other notable evidence in the file includes lay statements the Veteran has provided in support of his claim.  He also testified during his November 2009 DRO hearing that his knee was fine during boot camp but worsened when he began using ladders on his assigned ship.  He claims this on multiple other occasions, as well, and he says that he once slipped on a ladder and heard a loud pop.  During his February 2011 Travel Board hearing he testified that his knee was sore prior to enlistment but that it began to worsen once in service, owing to the type of recurrent physical and other activity mentioned. 

Considering the totality of this evidence, the Board finds that the record on appeal is in equipoise regarding whether the Veteran's service aggravated his pre-existing right knee disorder.  Even as a layman, he is competent to report symptoms of this disability, like characteristic pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  He alleges that his right knee functioning worsened during his service, partly owing to this increase in pain.  He is also competent to testify regarding his movements up and down ladders and slipping on those ladders, and the Board finds his testimony concerning this credible, so ultimately probative.  Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As further support for this favorable disposition, the May 1977 VA examiner notes that the Veteran's right knee has post-traumatic arthritis.  This examiner also opines that extensive exercises for prolonged periods likely contributed to this arthritis, thereby eliminating the possibility that this disease was entirely the natural progression of the Veteran's condition and exclusively due to the surgery he had before beginning his service.  Indeed, arthritis was not noted in the report of his military entrance examination, which notably included an orthopedic consultation and x-ray, and the Veteran's activities in service, including climbing ladders, qualify as extensive exercises over prolonged periods.  The Board resultantly finds this evidence is just as probative as the contrary findings of the more recent April 2012 VA examination and September 2013 addendum, which did not address the findings of that earlier May 1977 VA examination.  

Taken together, and giving the Veteran the benefit of the doubt, the Board finds it is at least as likely as not that his right knee disability permanently worsened during or because of his service, and consequently the presumption of aggravation applies.

This does not end the Board's analysis, however, because this presumption may be rebutted by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  The report of the May 1977 VA examination states that extensive exercise probably contributed to the development of post-traumatic arthritis, although it does not specifically link that exercise to the Veteran's service.  In addition, the April 2012 VA examination and September 2013 addendum find it less likely than not that the Veteran's knee condition worsened in service.  The Board finds this evidence does not rise to the level of clear and unmistakable, however, so the presumption of aggravation is not rebutted.  Accordingly, the Board concludes that the Veteran's pre-existing right knee disorder was aggravated during or on account of his service.  

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran with this claim.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to him in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Likewise, the Board finds that VA has complied - certainly substantially - with the Board's instructions contained in the July 2013 remand, as well as those prior.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, only substantial compliance, and not strict compliance, with the terms of a remand order is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA provided the September 2013 medical opinion addressing the determinative issue of aggravation and specifically considered whether the May 1974 treatment in service represented an increase in the severity of the pre-existing disability.  The claim was then readjudicated, as directed, in a Supplemental Statement of the Case (SSOC).  Thus, VA has fulfilled the remand orders of the Board and complied with its notification and assistance requirements, even irrespective of this favorable disposition.



ORDER

The claim of entitlement to service connection for right knee disorder is granted. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


